DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 6-15, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and persuasive arguments filled on 4/26/2022 (see Remarks) all the rejections are withdrawn and claims are allowed.  Further more claims are allowed because prior art taken alone or in combination with fails to disclose or teach  determining a reference head posture of a head of a subject, that includes a) obtaining a movement or a position of at least one upper eyelid of the subject while the subject moves the head of the subject up and down starting from an initial head posture in which a gaze of the subject is directed towards a predetermined direction, the subject keeping the gaze of the subject directed towards said predetermined direction during motion of the head of the subject, the predetermined direction being a gaze direction of the subject when the subject is looking at a fixed point straight ahead or at the subject in a mirror or on a display screen; and b) determining said reference head posture as a function of the movement or the position of said at least one upper eyelid of the subject during the motion of the head of the subject, the reference head posture being adopted by the subject at one of the following instants: a first instant where the at least one upper eyelid stops moving when the head of the subject is moving up, a second instant where the at least one upper eyelid starts moving when the head of the subject is moving down, a third instant where the at least one upper eyelid fits in an arch of a corresponding eyebrow of the subject when the head of the subject is moving down, and a fourth instant where the at least one upper eyelid is not in the arch of the corresponding eyebrow of the subject when the head of the subject is moving up, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663